EXHIBIT 10.1 BRIDGE LOAN FINANCING AGREEMENT THIS BRIDGE LOAN FINANCING AGREEMENT (“Agreement”) is dated this28th of May, 2008, by and between Sona Mobile Holdings Corp., a Delaware Corporation, (the “Company”) and Shawn Kreloff and Victoria Corn, husband and wife, New York, New York (the “Investor”). WHEREAS, the Investor is willing to lend the Company up to One million Dollars ($1,000,000) pursuant to the terms of this Agreement and by one or two installments under unsecured promissory notes that would be convertible into a subsequent financing by the Company, all as more particularly described in substantially the form of a Bridge Loan Note attached hereto as Exhibit A (the “Note”); and NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, and in consideration of the premises and the mutual agreements, representations and warranties, provisions and covenants contained herein, the parties hereto, intending to be legally bound hereby, agree as follows: 1.LOAN.
